Citation Nr: 0805841	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.  In September 2006, the veteran and his 
wife testified at a hearing before the undersigned.  

A review of the claims file shows that the veteran, at his 
September 2006 personal hearing, raised a claim of 
entitlement to service connection for sinusitis.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

It is not shown by competent medical evidence that the 
veteran has defective hearing in either ear by VA standards.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service nor may a sensorineural hearing loss be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, the veteran was provided written notice in May 
2001as to what is required in order to establish service 
connection for a disability as well as to submit all evidence 
in his possession, what specific evidence he is to provide, 
and what evidence VA will attempt to obtain.  This was 
provided prior to the initial adjudication of the claim by 
the January 2002 rating decision, from which this appeal 
ensued.   In addition, this notice as well as that provided 
in March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) regarding the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   
While VA failed to follow this sequence as to the Dingess 
notice, this failure is harmless because, as will be 
discussed at length below, the preponderance of the evidence 
is against the appellant's claim for service connection and 
therefore any question as to the appropriate disability 
rating or effective date to be assigned is moot.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007); Also see 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical as 
well as all identified and available post-service records 
including all of the claimant's records from the Portland VA 
Medical Center, Valley Community Hospital, and Salem 
Hospital.  The veteran was also afforded VA examinations in 
2001 and 2004 to obtain medical opinion evidence needed to 
adjudicate the claim.  

While the veteran testified that he believed that his VA 
examinations in 2004 were inadequate, the report of these 
examinations provides objective audiometric findings in 
detail.  As the veteran is not a medical or audiology 
professional, there is only his bold assertion to support his 
contention of the inadequacy of the examination.  Moreover, 
the findings of the 2004 examinations are consistent with 
those of earlier examinations in reflecting that the degree 
of impairment demonstrated is below the minimum required to 
define defective hearing for VA purposes.  In the absence of 
objective evidence that these examinations were defective, 
they are entitled to the presumption of regularity and the 
need for a remand to obtain an additional examination is not 
established.   See, e.g., Evans v. Brown, 9 Vet. App. 273 
(1996) (as to VA mailings, appellant's mere assertions is not 
clear evidence to rebut the presumption of regularity in the 
administrative process).

Similarly, while the veteran testified that he received 
treatment in 2006 at West Valley Hospital for bleeding out of 
his ears, the Board does not find that a remand is required 
to obtain these records because despite the claimant having 
had over three months to obtain these records, or supply 
authorizations for VA to request these records on his behalf, 
no records or authorizations were forthcoming.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991), See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) ("the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence").

Likewise, while in October 2004 the veteran filed an 
authorization with VA which reported he received treatment at 
the Portland and Vancouver VA Medical Centers, a remand to 
request his records from the Vancouver VA Medical Center is 
not required because this facility was identified as a place 
that he received treatment for his knee and psychiatric 
disorders and not for his hearing loss.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim and adjudication of this appeal 
may go forward.

The Claim

The veteran contends that he has bilateral hearing loss due 
to the noise exposure he received as a Marine engineer 
working around generators, flight lines, and while at the 
firing range.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain specifically enumerated disease processes including 
sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records show the veteran's complaints and/or 
treatment for hearing loss and/or ear pain on a number of 
occasions starting in 1996.  See service medical records 
dated in July 1996, September 1996, October 1996, and July 
1998.  In this regard, September 1996 treatment records note 
the veteran's claim of working around heavy machinery and 
generators as well as having failed hearing tests on three 
earlier occasions.  Moreover, one October 1997 treatment 
record diagnosed hearing loss, probably sensory and another 
October 1996 treatment records gave a provisional diagnosis 
of hearing loss, probably sensory.  Nonetheless, while 
audiological examinations dated in January 1996, September 
1996, October 1996, January 1999, and January 2000 noted 
increased auditory thresholds on several occasions, neither 
the audiological examinations nor the January 2000 separation 
examination ever show the veteran with hearing loss in either 
ear as defined by 38 C.F.R. § 3.385.  

Furthermore, the post-service record is negative for a 
diagnosis of hearing loss in either ear as defined by VA.  In 
fact, at September 2001 and June 2004 VA audiological 
examinations as well as at the October 2001 VA ear 
examination, which were held for the express purpose of 
ascertaining if the veteran had hearing loss in either ear as 
defined by 38 C.F.R. § 3.385 due to military service, 
audiological examination did not find hearing loss in either 
ear as defined by 38 C.F.R. § 3.385.  These opinions are not 
contradicted by any other medical opinion of record.  Evans, 
supra.

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran currently has hearing 
loss in either ear as defined by 38 C.F.R. § 3.385, service 
connection for this disability must be denied on a direct and 
a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107; 38 C.F.R. §§ 3.303, 3.307, and 3.309; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's statements 
to the RO as well as the personal hearing testimony.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
However, while lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities.  Id; Also see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board will give more credence to the 
audiological examinations found in the record than these lay 
assertions.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


